PER CURIAM.
Daniel Perez, after pleading guilty, appeals from a sentence of seven years entered on a conviction for dealing in stolen property. He claims that he should be allowed to withdraw the guilty plea which was entered in exchange for a promise by his attorney that he would be sentenced to the guideline’s two and one-half years of imprisonment.
On the sparse record in this case no reversible error is demonstrated. There is no testimony regarding the plea discussions nor a sentence scoresheet showing prior convictions or any other basis for the sentence. Relief must be sought by motions for post-trial relief pursuant to Florida Rules of Criminal Procedure 3.800 and 3.850. See Capers v. State, 433 So.2d 1323 (Fla. 3d DCA 1983) (a defendant must raise by post-trial motions the question of whether absence from the courtroom during a critical phase of the trial was voluntary where the issue was not presented to the trial court), rev. denied, 444 So.2d 416 (Fla.1984).
Affirmed without prejudice to seek post-trial relief.